[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-13155                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar               MARCH 23, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A077-009-107


XIU QING ZHENG,
LI FANG,
QIANG FANG,

lllllllllllllllllllll                                                      Petitioners,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (March 23, 2011)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Xiu Qing Zheng, lead petitioner, and her children Li Fang and Qiang Fang,

natives and citizens of China, seek review of the Board of Immigration Appeals’s

(“BIA”) denial of their motion to reopen proceedings based on changed country

conditions. They argue that changed country conditions in China excuse their

otherwise time- and number-barred filing. Specifically, they contend that (1)

Zheng has violated China’s family-planning laws because she has had three

children; (2) enforcement of the one-child policy has been more stringent, both

nationally and in her home province of Fujian, since her initial removal hearing in

1999; and (3) consequently, Zheng would likely be persecuted if she returned.

      We review the BIA’s denial of a motion to reopen for abuse of discretion.

Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007) (per curiam). “Our

review is limited to determining whether the BIA exercised its discretion in an

arbitrary or capricious manner.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256

(11th Cir. 2009). Motions to reopen are especially disfavored in removal

proceedings, “where, as a general matter, every delay works to the advantage of

the deportable alien who wishes merely to remain in the United States.” I.N.S. v.

Doherty, 502 U.S. 314, 323, 112 S. Ct. 719, 724–25 (1992).

      An alien may file only one motion to reopen proceedings, and he or she

must do so within ninety days of a final administrative decision. 8 U.S.C.

                                         2
§ 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2). But these limitations do not apply

if the motion to reopen is based on “changed country conditions arising in the

country of nationality or the country to which removal has been ordered, if such

evidence is material and was not available and would not have been discovered or

presented at the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see 8 C.F.R.

§ 1003.2(c)(3)(ii).

      To qualify for asylum or withholding of removal, the applicant must

establish that she has a well-founded fear that she would be persecuted if she were

removed to her home country. 8 U.S.C. §§ 1101(a)(42), 1158(b)(1), 1231(b)(3).

Involuntary sterilization is one kind of persecution expressly recognized by the

Immigration and Nationality Act. 8 U.S.C. § 1101(a)(42). We have previously

addressed situations in which petitioners moved to reopen proceedings based on

changed country conditions, fearing sterilization upon their return to China

pursuant to the country’s one-child policy. See, e.g., Zhang v. U.S. Att’y Gen., 572

F.3d 1316, 1317–18 (11th Cir. 2009) (per curiam); Jiang, 568 F.3d at 1254; Li,

488 F.3d at 1372.

      For instance, in Jiang, the petitioner argued that enforcement of China’s

family-planning laws was on the rise, particularly in her home province of Fujian.

568 F.3d at 1254. The petitioner presented testimony and affidavits reporting

                                         3
punishments of increasing severity and confirming two forcible sterilizations in

the petitioner’s hometown; a statement from the Chinese Family Planning

Committee; and congressional testimony and U.S. State Department country

reports for 2004 and 2005 noting that a 2002 version of the law was recently

implemented in her hometown. Id. at 1255. We granted the motion to reopen,

finding that officials enforced family-planning laws more stringently in the interim

between her original removal hearing and her motion to reopen, which caused

conditions in China to worsen materially for violators. Id. at 1258.

      Based on our review of the record and the parties’ briefs, we grant Zheng’s

petition for review. Zheng has presented evidence—including, among other

things, affidavits from individuals who were sterilized after having children

abroad and returning to China, documents from the Chinese government, country

reports from the U.S. State Department, and reports from non-governmental

organizations and the media—indicating that, in the interim between her original

hearing in 1999 and her motion to re-open in 2008, China’s family-planning laws

have been more stringently enforced and conditions for violators of those laws

have changed. Consequently, the BIA abused its discretion in finding that

changed country conditions did not warrant granting Zheng’s motion to reopen.

      PETITION GRANTED.

                                         4